DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims priority from United States Provisional Patent Application No. 62/767,131 filed on 11/14/2018, and United States Provisional Patent Application No. 62/883,992 filed on 8/7/2019.

Status of Claims
Claims 1-24 are pending. Claims 1-10 and 21-23 are under examination. Claim 1 was amended. Claims 11-20 and 24 are withdrawn.
The examined claims are directed to elected Group I (with traverse), further directed to the species:
(i) the non-presence of a comorbidity in the patient population (as in claims 1-10) and (ii) the patient is diagnosed with amylin related hypoxia (as in claims 21-23); and
(B) elected treatment involving the administration of an effective amount of an inhibitor of soluble epoxide hydrolase (as in claims 10 and 23).
the elected pharmaceutical treatment as UC 1153, having a chemical name of "1-(1-acetylpiperidin-4-yl)-3-((3s,5s,7s)-adamantan-1-yl)urea."

Information Disclosure Statement
The IDS(s) submitted on June 13, 2022  is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	
Response to Arguments
Applicant’s arguments, with respect to the 35 USC 112, 2nd paragraph rejections have been fully considered and are persuasive.  The rejection of claims 1-10 and 21-23 have/has been withdrawn.  Applicant’s amended claim 1 is addressed below in the balance of this office action

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Base independent claim 1, from which claims 4 and 7 depend from, was amended as follows.
Claim 1 step b. was amended to recite “b. detecting whether amylin is present in erythrocytes from the blood sample by conducting an amylin ELISA; and. . . “
Claim 1 step c. was amended so that it now recites “measuring an amount of amylin present in the patient’s erythrocytes with the amylin ELISA”.
Claim 4 is directed to the method of claim 3, wherein the patient is diagnosed with pre-diabetes when the amount of amylin in the erythrocytes is between about 1 and 2 ng/g total protein.
Claim 7 is directed to the method of claim 6, wherein the patient is diagnosed with type-2 diabetes when the amount of amylin in the erythrocytes is greater than or equal to about 2 ng/g total protein.
The amendment of claim 1 require active obtaining, detecting and measuring steps, whereas claims 4 and 7 are merely noted to be directed to a mental step with no patentable weight (claims 4 and 7 merely provide information about the patient’s condition, i.e. of diagnosing a patient as being afflicted with pre-diabetes and type 2 diabetes based on the amount of amylin present). See 103 rejection below for full analysis. As claims 4 and 7 provide no patentable weight to the method of claim 1, they do not further limit claim 1 from which they depend from.
In terms of art rejections, as claims 4 and 7 are determined to have no patentable weight, prior art rendering base claim 1 anticipated or obvious will similarly anticipate or render obvious claims 4 and 7.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7 and 9 are under 35 U.S.C. 103 as being unpatentable over Liu et al. Concentration of Aggregated Amylin in Red Blood Cells Mediates Amylin Deposition in Cardiac Myocytes in Patients with Heart Failure and Type-2 Diabetes, 2016 AHA Late-Breaking Basic Science Abstracts, p e168, in view of US Publication 20150210759A1.  Claims 1, 3, 6 and 9 are maintained rejections as they are rejected under the same art and same reasoning as in the previous non-final office action. Claims 4 and 7 are new rejections for the reasons spelled out below. 
Both US Pub 759 and Liu were cited by Applicant on their submitted IDS.
Applicants purport that their invention is based on the discovery that high levels of amylin in erythrocytes (i.e., red blood cells) correspond to type II diabetes and comorbidities thereof, and is helpful in diagnosing disease risk and treatments.  See, Specification, page 1, paragraph 3.
	Claim 1 has been amended and currently directed to a method of detecting amylin in a patient, said method comprising:
	a. obtaining a blood sample from a human patient;
	b. detecting whether amylin is present in erythrocytes from the blood sample by
conducting an amylin ELISA; and
	c. measuring an amount of amylin present in the patient's erythrocytes with the amylin ELISA.
Similar to Applicants’ claims, Liu teaches that high levels of amylin in red blood cells (i.e., hyperamylinemia) found in blood samples causes vascular damage years before the development of type-2 diabetes, and amplifies the effects of insulin resistance:
“We found abundant amylin deposits in red blood cells (RBCs) of individuals with CVD and type-2 diabetes or obesity and in HIP rat RBCs…. 

Hyperamylinemia promotes amylin deposition in capillaries and RBCs, which amplifies the effects of insulin resistance by damaging endothelial cell coverage and tight junction components. Amylin-loaded RBCs have anomalous stiffness and stickiness compared to healthy RBCs, and contribute to vascular stress by releasing amylin in capillaries.” 

Liu, Results and Conclusion.

	Although Liu teaches that hyperamylinemia results in high amylin deposits within red blood cells, Liu does not teach a particular analytical method for quantifying the amylin, such as the claimed ELISA approach.  However, one of ordinary skill in the art would have had a reasonable expectation of success in using ELISA for quantifying amylin because it was a known analytical approach for the same, for example, see the ‘759 publication.
	The ‘759 publication teaches a method for quantifying amylin (also called IAPP) using ELISA with antibodies specific to IAPP:
“Provided are novel human islet amyloid polypeptide, also known as amylin and IAPP and proIAPP respectively, specific antibodies as well as fragments, derivatives and variants thereof as well as methods related thereto. Assays, kits, and solid supports related to antibodies specific for IAPP and/or proIAPP are also disclosed. The antibody, immunoglobulin chain(s), as well as binding fragments, derivatives and variants thereof can be used in pharmaceutical and diagnostic compositions for IAPP and/or proIAPP targeted immunotherapy and diagnostics, respectively.”

The ‘759 publication, Abstract (emphasis added);
 “Furthermore, disclosed herein are compositions and methods that can be used to identify IAPP and/or proIAPP in samples and/or in vivo.  The disclosed anti -IAPP and/or proIAPP antibodies or IAPP and/or proIAPP binding fragments thereof can be used to screen human blood, plasma, serum, saliva, peritoneal fluid, cerebrospinal fluid ("CSF"), and urine for the presence of IAPP and/or proIAPP in samples, for example, by using ELISA-based or surface adapted assay. In one embodiment the present invention relates to a method of diagnosing or monitoring the progression of a disorder related to IAPP and/or proIAPP in a subject, the method comprising determining the presence of IAPP and/or proIAPP oligomers, aggregates or fibrils in a sample from the subject to be diagnosed with at least one antibody of the present invention or an IAPP and/or proIAPP binding molecule having substantially the same binding specificities of any one thereof, wherein the presence of IAPP and/or proIAPP oligomers, aggregates or fibrils is indicative of the disorder.”

The ‘759 publication, paragraph 0019 (emphasis added); and 
“As mentioned before, aggregates comprising IAPP and/or proIAPP can also be found associated with amyloid deposits in pancreatic islets of T2D patients. Therefore, in one embodiment the antibody of the present invention may be useful in treatment of the T2D.”

The ‘759 publication, paragraph 0166 (emphasis added).
 Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in using the ELISA approach of the ‘759 publication with the method taught in Liu because of the analytical success for determining the amounts of amylin deposits in red blood cells, as any number of well-established analytical methods for quantifying amylin in either blood or as cellular deposits would be prima facie obvious.
Regarding claims 3, 6 and 9 and the limitation of diagnosing and treating the pre-diabetic (claim 3), type-2 diabetes (claim 6) and type-2 diabetes comorbidities (claim 9) patient subject, as noted above, Liu discloses the association of amylin in RBCs with both T2DM and the diabetic co-morbidity, heart failure, see abstract.  See also results and conclusions noting comorbidities of CVD and type-2 diabetes or obesity. Therefore, one of ordinary skill in the art would have a rationale to sample subject’s RBCs for amylin. 	
US Pub 759 discloses humans are to be tested for the presence of IAPP (aka amylin), as claim 1 discloses a human monoclonal IAPP antibody. Further, paragraphs 6-7 discloses the clinical features of type 2 diabetes, where these clinical findings regarding type 2 diabetes and related diseases [i.e., reasonably interpreted as co-morbidities], “highlight the potential benefit associated with active or passive immunotherapy approaches targeting hIAPP and/or proIAPP.” Paragraph 121 of US Pub 759 discloses the detection, monitoring and treatment of Diabetes mellitus diseases, comprising type 1 diabetes (T1D), gestational diabetes, pre-diabetes, latent autoimmune diabetes of adults (LADA; type 1,5 diabetes) and/or type 2 diabetes (T2D).
Regarding claims 4 and 7 and the limitations of diagnosing prediabetes or diabetes as determined by the levels of amylin determined by the steps of claim 1, these claims are obvious over Liu and US Pub 759 as is claim 1, because claims 4 and 7 are determined to hold no patentable weight.
As noted above in the 35 USC 112(d) rejection, claims 4 and 7 directed to diagnosing a patient as pre-diabetic or diabetic. The claims are deemed to hold no patentable weight as they are directed towards a mental step of diagnosing the patient. The claims hold no patentable weight as they merely provide information regarding the patient. 
The diagnosis of the patient based on the amount of amylin does not transform the claimed method of claim 1.  Regardless of the outcome of the mental step/diagnosis of claims 4 and 7, the active steps of obtaining, measuring and detecting of claim 1 are the same regardless of whether the patient is determined to be healthy or diabetic/pre-diabetic. 
For example, see Praxair decision1, where the Court (in affirming the decision of the Board that the printer matter or mental steps test was properly applied), held that 
Like the information claimed by printed matter, mental steps or processes are not patent eligible subject matter. See, e.g. , Gottschalk v. Benson , 409 U.S. 63, 67, 93 S.Ct. 253, 34 L.Ed.2d 273 (1972) ; Genetic Techs. Ltd. v. Merial L.L.C. , 818 F.3d 1369, 1378 (Fed. Cir. 2016) ; CyberSource Corp. v. Retail Decisions, Inc. , 654 F.3d 1366, 1371 (Fed. Cir. 2011). . . .  Because claim limitations directed to mental steps may attempt to capture informational content, they may be considered printed matter lacking patentable weight in an obviousness analysis. Accordingly, a limitation that merely claims information by incorporating that information into a mental step will receive patentable weight only if the limitation is functionally related to the substrate. Praxair 890 F.3d at 1033. 

The Court in Praxair held that a limitation regarding to determine the benefits of treating a patient with a certain nitric oxide level, was a mere mental step, to be given the same negligible weight as printed matter, Praxair 890 F.3d at 1033. The Court held that “This limitation merely requires a medical provider to think about the information claimed in the providing information limitation of claim 1. But adding an ineligible mental process to ineligible information still leaves the claim limitation directed to printed matter. To hold otherwise would make the printed matter doctrine a dead letter, requiring no more than a "think about it" step to give patentable weight to a claim limitation directed to information content, Praxair 890 F.3d at 1033-1034.  
“There is no meaningful distinction between claim limitations directed to written information in Kao, Ngai , and AstraZeneca, verbal information in King , and mentally-processed information here. An applicant cannot "continue patenting a product indefinitely provided that they add a new instruction sheet," Ngai , 367 F.3d at 1339, or as we now hold, information together with a purely mental step.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1033-34 (Fed. Cir. 2018).
The fact pattern here aligns with those of Praxair, where claims 4 and 7 merely recite a diagnosis mental step, which do not transform the obtaining, detecting and measuring active steps of claim 1’s method.  Regardless of whether the patient is diagnosed as diabetic/pre-diabetic or not, claims 4 and 7 lack a functional relationship with the active steps of claim 1 in that active steps of claim 1 would be performed whether the diagnosis of diabetes or prediabetes under the claimed levels of amylin are determined to be present or not.2  Similar to the finding of the Court in Praxair,3 the limitation of thinking about whether a patient is diabetic or prediabetic from the data in claim 1’s method is an ineligible mental process without patentable weight. 
In conclusion, as claims 4 and 7 lack patentable weight they are determined to be obvious over the teachings of the cited prior art that renders base claim 1 obvious. 
	Therefore, the claimed invention is prima facie obvious over the cited prior art. 

The rejection of claims 2, 5, 8 and 10 under 35 U.S.C. 103 as being unpatentable over Liu et al. Concentration of Aggregated Amylin in Red Blood Cells Mediates Amylin Deposition in Cardiac Myocytes in Patients with Heart Failure and Type-2 Diabetes, 2016 AHA Late-Breaking Basic Science Abstracts, p e168, in view of US Publication 20150210759A1, as applied to claims 1, 3, 4, 6, 7 and 9, in further view of Despa et al. Cardioprotection by Controlling Hyperamylinemia in a “Humanized” Diabetic Rat Model, Journal of American Heart Association, Vol 3, Issue 4, pp. 1-15 August 2014, is maintained.
Despa JAHA 2014 was cited by Applicant on their IDS.
While the combination of prior art elements (aggregated amylin measured in RBCs, aka erythrocytes, as they are associated with T2DM, heart failure, CVD and type-2 diabetes or obesity as per Liu) according to known methods  (blood sampling of a human subject for detection and measurement of the biomarker amylin, via an ELISA, per US Pub 759) teaches the invention of claims 1, 3, 6 and 9, these references do not teach the invention of claims 2, 5 and 8.
Regarding claims 2, 5 and 8 and the limitation of treating the patient by increasing circulating Epoxyeicosatrienoic acids (EETs) if the amount of amylin in the patient's erythrocytes is higher than the amount of amylin in healthy control erythrocytes, Despa JAHA 2014 discloses targeting blood amylin as a novel therapeutic target in diabetic heart disease and elevating blood levels of antiaggregation metabolites as a pharmacological strategy to reduce amylin aggregation and amylin-mediated cardiotoxicity, see abstract. 
Regarding claims 2, 5 and 8, Despa JAHA 2014 discloses use of an inhibitor of soluble epoxide hydrolase, see abstract. Despa JAHA 2014 discloses this use doubled the blood concentration of eicosanoids, which drastically reduced incorporation of aggregated amylin in cardiac myocytes and blood cells, without affecting pancreatic amylin secretion, see abstract. Despa JAHA 2014 discloses animal subjects in the treated group showed reduced cardiac hypertrophy and left-ventricular dilation, see abstract. Despa JAHA 2014 discloses its results suggest blood amylin as a novel therapeutic target in diabetic heart disease and elevating blood levels of antiaggregation metabolites as a pharmacological strategy to reduce amylin aggregation and amylin-mediated cardiotoxicity, see abstract.
With regard to the eicosanoids, Despa JAHA 2014 discloses that Epoxyeicosatrienoic acids (EETs) investigated in its study, see page 2, column 1.
Despa JAHA 2014 discloses that increasing the blood levels of EETs may also limit the infiltration of toxic amylin aggregates in the heart, Id. This was confirmed by Despa’s experiments where it discloses EETs limit accumulation of oligomeric amylin at cardiac myocyte sarcolemma, see Figure 4, page 8. See also Figures 4A, 4B and 4C. 
Further, Figure 6B shows that co-incubation with 14, 15-EET considerably reduced the deposition of amylin in the sarcolemma, as noted on page 8. See also Figures 6C and 6D. 
Despa JAHA 2014 concludes its results suggest that EETs limit cardiovascular accumulation of aggregated amylin by 2 likely mechanisms: (1) binding to amylin aggregates, which blocks the attachment to cell membranes; and (2) disentangling circulating amylin aggregates, consistent with the antiaggregation properties of EETs, see pages 8-9. 
Regarding claim 10 and the limitation of wherein circulating EETs are increased by administering an effective amount of an inhibitor of Soluble epoxide hydrolase, Despa JAHA 2014 discloses use of an inhibitor of soluble epoxide hydrolase, see abstract. Despa JAHA 2014 discloses this use doubled the blood concentration of eicosanoids, which drastically reduced incorporation of aggregated amylin in cardiac myocytes and blood cells, without affecting pancreatic amylin secretion, see abstract.
Accordingly, the rationale to support a finding of obviousness is the combination of prior art elements (aggregated amylin measured in RBCs, aka erythrocytes, as they are associated with T2DM, heart failure, CVD and type-2 diabetes or obesity as per Liu) according to known methods  (blood sampling of a human subject for detection and measurement of the biomarker amylin, via an ELISA, per US Pub 759; where Despa JAJA 2014 notes the use of EET to treat elevated amylin levels in a subject), to predictably arrive at the claimed invention. 
Therefore, the claimed invention is prima facie obvious over the cited prior art. 

The rejection of claims 21-23 under 35 U.S.C. 103 as being unpatentable over Liu et al. Concentration of Aggregated Amylin in Red Blood Cells Mediates Amylin Deposition in Cardiac Myocytes in Patients with Heart Failure and Type-2 Diabetes, 2016 AHA Late-Breaking Basic Science Abstracts, p e168, in view of US Publication 20150210759A1 as applied to claims 1, 3, 4, 6, 7 and 9 in further view of Despa et al. Cardioprotection by Controlling Hyperamylinemia in a “Humanized” Diabetic Rat Model, Journal of American Heart Association, Vol 3, Issue 4, pp. 1-15 August 2014 as applied to claims 2, 5, 8 and 10,  in further view of Giordano Oxygen, oxidative stress, hypoxia, and heart failure J Clin Invest. 2005 Mar 1; 115(3): 500–508, is maintained. 
	Claim 21 is directed to the method of claim 1, and further comprising: diagnosing the patient with amylin related hypoxia if the amount of aggregated amylin in
the patient's erythrocytes is higher than the amount of aggregated amylin in healthy control erythrocytes; and treating the patient by increasing circulating Epoxyeicosatrienoic acids (EETs).
	Claim 22 is directed to the method of claim 21, wherein the amylin related hypoxia is renal, cardiac, or brain hypoxia.
	Claim 23 is directed to the method of claim 21, wherein circulating EETs are increased by administering an effective amount of an inhibitor of Soluble epoxide hydrolase.
	Regarding claims 21-23, Despa JAHA 2014 concludes its results suggest that EETs limit cardiovascular accumulation of aggregated amylin by 2 likely mechanisms: (1) binding to amylin aggregates, which blocks the attachment to cell membranes; and (2) disentangling circulating amylin aggregates, consistent with the antiaggregation properties of EETs, see pages 8-9. Therefore, one of ordinary skill in the art would treat conditions associated with elevated levels of amylin with EETs. 
	Despa JAHA 2014 discloses this use doubled the blood concentration of eicosanoids, which drastically reduced incorporation of aggregated amylin in cardiac myocytes and blood cells, without affecting pancreatic amylin secretion, see abstract.
Despa JAHA 2014 discloses targeting blood amylin as a novel therapeutic target in diabetic heart disease and elevating blood levels of antiaggregation metabolites as a pharmacological strategy to reduce amylin aggregation and amylin-mediated cardiotoxicity, see abstract. 
Despa JAHA 2014 discloses use of an inhibitor of soluble epoxide hydrolase, see abstract. Despa JAHA 2014 discloses this use doubled the blood concentration of eicosanoids, which drastically reduced incorporation of aggregated amylin in cardiac myocytes and blood cells, without affecting pancreatic amylin secretion, see abstract. Despa JAHA 2014 discloses animal subject in the treated group showed reduced cardiac hypertrophy and left-ventricular dilation, see abstract. Despa JAHA 2014 discloses its results suggest blood amylin as a novel therapeutic target in diabetic heart disease and elevating blood levels of antiaggregation metabolites as a pharmacological strategy to reduce amylin aggregation and amylin-mediated cardiotoxicity, see abstract.
	While Despa notes the use of EETs to treat amylin type disorders, such as diabetes, diabetic heart disease, cardiac hypertrophy and left-ventricular dilation, it does not necessarily recite treatment of amylin related hypoxia.
	As per Giordano, a constant supply of oxygen is indispensable for cardiac viability and function, see abstract. Giordano discloses that myocardial (cardiac) hypoxia occurs as a consequence of mismatch in the relationship between myocardial mass, myocardial oxygen demand, myocardial vascularity, and oxygen delivery and that this mismatch contributes to the genesis of heart failure, see page 506, column 1 bridging to column 2. Giordano teaches this can occur in a variety of settings, including pathologic cardiac hypertrophy in which myocardial vascularity might not be sufficient for the increased myocardial muscle mass, see page 506, column 2. 
	As Despa JAHA 2014 discloses the relationship between amylin and diabetic heart disease, cardiac hypertrophy, left ventricle dilation, etc., one of ordinary skill in the art, in view of the teachings of Giordano, would treat these amylin caused disorders and also treat cardiac hypoxia associated with these amylin-associated cardiac disorders, also known as diabetic comorbidities as per the cited prior art.
	Regarding claim 23 and the limitation of wherein circulating EETs are increased by administering an effective amount of an inhibitor of Soluble epoxide hydrolase, Despa JAHA 2014 discloses use of an inhibitor of soluble epoxide hydrolase, see abstract. Despa JAHA 2014 discloses this use doubled the blood concentration of eicosanoids, which drastically reduced incorporation of aggregated amylin in cardiac myocytes and blood cells, without affecting pancreatic amylin secretion, see abstract.
Therefore, the claimed invention is prima facie obvious over the cited prior art. 

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states the mere fact that Grimm (US Pub 759) discloses the use of IAPP antibodies and ELISA as means of screening human blood, generally, does not per se teach the use of such technology for the specific application of measuring the amount of amylin present in the erythrocytes of a patient's blood sample. 
The Attorney response states Grimm (US Pub 759) refers only to the use of "whole blood, blood plasma, blood serum, B cells enriched from blood samples, and cultured cells (e.g., B cells from a subject)," but makes no specific reference to the testing and measurement of amylin concentration in either erythrocytes or red blood cells. See Grimm at [0117]. 
The Attorney response states in FIG. 24 of the as-filed drawings of the present application, amylin can be detected in other components of the blood besides erythrocytes (e.g., white blood cells or plasma). The Attorney response states even with respect to the testing of whole blood, following the teachings of Grimm (US Pub 759) would neither necessarily result in one of ordinary skill in the art obtaining measurements regarding the amount of amylin present in the erythrocytes of a patient's blood sample via ELISA nor cause one of ordinary skill in the art to at once envisage this element of independent claim 1. 
The Attorney response states that Grimm (US Pub 759) does not expressly teach or suggest, nor inherently disclose, the use of the IAPP antibodies and ELISA disclosed therein for the specific application of detecting amylin in the erythrocytes of a patient's blood, and therefore cannot be fairly characterized as curing the conceded deficiencies of Liu. Despa and Giordano also fail to cure such deficiency. The Attorney response states because the prior art relied upon fails to teach or suggest the use of ELISA as a means of measuring the amount of amylin present in a patient's erythrocytes, and no convincing line of reasoning has yet been provided as to why such feature would nonetheless be obvious despite its absence from the cited prior art, the relied upon prior art does not render obvious independent claim 1 as alleged
In response to applicant's argument that US Pub 759 (Grimm) teaches IAPP antibodies and ELISA as means of screening human blood, generally, does not per se teach the use of such technology for the specific application of measuring the amount of amylin present in the erythrocytes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Examiner notes US Pub 759 (Grimm) does not necessarily disclose every feature of the claimed invention ( use of ELISA in measuring the amount of amylin present in the erythrocytes). However per Keller, that is not the standard of obviousness but rather what the combined teachings would have suggested to those of ordinary skill in the art, per In re Keller. To address the Attorney arguments, it is again noted Liu teaches that high levels of amylin in red blood cells (i.e., hyperamylinemia) found in blood samples causes vascular damage years before the development of type-2 diabetes, and amplifies the effects of insulin resistance:
“We found abundant amylin deposits in red blood cells (RBCs) of individuals with CVD and type-2 diabetes or obesity and in HIP rat RBCs…. 

Hyperamylinemia promotes amylin deposition in capillaries and RBCs, which amplifies the effects of insulin resistance by damaging endothelial cell coverage and tight junction components. Amylin-loaded RBCs have anomalous stiffness and stickiness compared to healthy RBCs, and contribute to vascular stress by releasing amylin in capillaries.” 

Liu, Results and Conclusion.
	The Attorney response argues the diagnosis step of claim 21 is not disclosed in Giordano, as well as Liu US Pub 759 Grimm and Despa in associating amylin deposits with hypoxia.  The Attorney response argues Giordano is silent with respect to detection of amylin within RBCs/erythrocytes.
Regarding claim 21, Giordano teaches a constant supply of oxygen is indispensable for cardiac viability and function, see abstract. Giordano discloses that at resting pulse rate, the heart consumes 8-15 ml O2/min/100g tissue, which can increase to 70 ml O2/min/100g during exercise, see page 500, column 1. Giordano notes that oxygen as myorcardial O2 levels decrease (hypoxic conditions), gene expression patterns are significantly altered, Id. Accordingly, based on the teachings of Giordano regarding the heart’s oxygen needs either at rest or exercise, one of skill in the art could readily diagnose a hypoxic state.  
	
Conclusions
	No claims are allowed. 
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM Y LEE/Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
    

    
        1 Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024 (Fed. Cir. 2018)
        2 As per the Court in Praxair, “Accordingly, a limitation that merely claims information by incorporating that information into a mental step will receive patentable weight only if the limitation is functionally related to the substrate.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1033 (Fed. Cir. 2018).
        3 “This limitation merely requires a medical provider to think about the information claimed in the providing information limitation of claim 1. But adding an ineligible mental process to ineligible information still leaves the claim limitation directed to printed matter. ” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1033 (Fed. Cir. 2018)